DETAILED ACTION
This Office Action is in response to an amendment filed 06/02/2021.
Claims 1-20 are pending.
Claims 1, 6 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
The Examiner compared the previous set of claims (filed 02/23/2021) with the current set of claims (filed 06/02/2021) and found discrepancies in corresponding limitations between the two versions of independent claim 6.

Specifically, in the 5th limitation filed 06/02/2021:

cause display, on the client device, of at least a portion of the first version of the content item in a first graphical user interface of a first application associated with the content item;

the underlined portions are not amendments as they existed in the 5th limitation filed 02/03/2021.
	
The 6th limitation filed 06/02/2021 does not appear in the version filed 02/03/2021:

receive, by the client device the change data from a content management system, the change data reflecting changes made to another version of the content item at a second device compared with the first version of the content item;

This limitation should be labeled as wholly amended as a new limitation, or otherwise reconciled.
The 7th limitation filed 06/02/2021:

request, from the first application, by a second application associated with the content management system and executing on the client device, a viewing location of the content item that is presented in the first graphical user interface;

the underlined portions are not amendments as they existed in the 6th limitation filed 02/03/2021.

	The Examiner notes that while these discrepancies with claim 6 were the only ones that he explicitly noticed, it is recommended that Applicant reconcile these two claim sets, and review the other claims in the two sets in the next response.

Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rein et al. (hereinafter Rein, U.S. Patent Application Publication No. 2014/0033101 A1, filed 05/29/2008, published 01/30/2014) in view of Collins et al. (hereinafter Collins, U.S. Patent Application Publication No. 2016/0055196 A1, filed 10/15/2015, published 02/25/2016).
In regard to independent claim 1, Rein teaches:
A non-transitory computer readable medium comprising instructions stored on the non-transitory computer readable medium, the instructions, when executed by a computing system cause the computing system to:
cause display of at least a portion of a first version of a content item in a first graphical user interface of a first application associated with the content item (at least p. 2, [0027]-[0028], [0032]-[0033]; p. 3, [0034]-[0035]; pp. 4-5, [0045], [0047], [0049]; pp. 5-7, [0050], [0052]-[0058]; Figures 1-2 and 12-16 [Wingdings font/0xE0] Rein describes a synchronized (see [0034], [0054], [0058]) collaborative (see [0054]) content management system that may store, at a server (see [0032]-[0033]; [0045], [0047], [0049], [0050], [0052], [0054]-[0056]) for example, various versions (presumably including a first or original version) of table content item) along with a log file (see p. 2, [0028]) that represents an edit history for each particular table data, schemas, documents, or other structured content. A first step for a user of the system is to login to an account (see [0053]) via a web browser based GUI. Fig. 16 outlines steps a user may take in (1) requesting and receiving a content item (e.g. table data, schemas, documents, or other structured content, steps 1610, 1611) then requesting and receiving an edit history for said content item (step 1612, 1613) then displays the content item and changes made to the content item by users over time (step 1614)).
receive change data from a content management system, the change data reflecting changes made to another version of the content item at a second device compared with the first version of the content item (at least p. 2, [0027]-[0028], [0032]-[0033]; p. 3, [0034]-[0035]; pp. 4-5, [0045], [0047], [0049]; pp. 5-7, [0050], [0052]-[0058]; Figures 1-2 and 12-16 [Wingdings font/0xE0] Rein describes a synchronized (see [0034], [0054], [0058]) collaborative (see [0054]) content management system that may store, at a server (see [0032]-[0033]; [0045], [0047], [0049], [0050], [0052], [0054]-[0056]) for example, various versions (presumably including a first or original version) of table data, schemas, or documents or other structured content (see [0027], [0035]; [0047]; Figs. 2, 13) (interpreted as examples of the claimed content item) along with a log file (see [0028]) that represents an edit history for each particular table data, schemas, documents, or other structured content. A first account (see [0053]) via a web browser based GUI. Figure 16 outlines steps a user may take in (1) requesting and receiving a content item (e.g. table data, schemas, documents, or other structured content, steps 1610, 1611) then requesting and receiving an edit history for said content item (step 1612, 1613) then displays the content item and changes made to the content item by users over time (step 1614));
Rein fails to explicitly teach:
request, from the first application, by a second application associated with the content management system and executing on the computing system, a viewing location of the content item that is presented in the first graphical user interface; receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application;
However, Collins teaches:
request, from the first application, by a second application associated with the content management system and executing on the computing system, a viewing location of the content item that is presented in the first graphical user interface; receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application (at least pp. 8-9, [0153]-[0162]; pp. 9-11, [0165]-[0187]; Figures 1-2, 4a, 5a, 9 [Wingdings font/0xE0] Collins generally teaches, in one embodiment, a system 2002 comprising a processing server 2004, one or more client devices 2006, and a network 2008. The processing server 2004 is configured for maintaining a database 2095 as corresponding to a location within the volatile memory 2091 or non-volatile memory 2092. The client device 2006 are suitable for text processing, such as computers running text editing software such as Microsoft Word. A preferred embodiment of a method for producing side-by-side diffs between two documents has the “diffing” (see also pp. 12-14, [0197]-[0242]) performed on a server (e.g. processing server 2004), and the rendering performed at a client device 2006. More specific, Collins teaches that the renderings of the two documents along with their differences may be aligned (see also pp. 11-12, [0190]-[0196]) and have the scrolling of one document (e.g. a left document) synchronized with the scrolling of a second document (e.g. a right document). A scroll position (step 1081) is determined for one document (e.g. left document) and passed along to the other document (e.g. right document) such that the left and right documents and their differences, when scrolled, remain aligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collins with those of Rein as both inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Collins provides Rein with a convenient method by which users in a collaboration may communicate each other’s changes to a collaborative document using two applications that are synchronized and viewable simultaneously.
Rein further teaches:
detect, by a second application associated with a content management system, one or more portions of the change data correlating with the viewing location, wherein the one or more portions are separated based on corresponding editors and timestamps; cause display, in a second graphical user interface presented by the second application on the computing system, of one or more separated portions of detailed changes based on the change data, wherein the detailed changes displayed are detailed markups of the change data that dynamically correlate with the viewing location of the content item that is presented in the first graphical user interface (at least pp. 3-4, [0035]-[0042]; Figures 2-9 [Wingdings font/0xE0] Rein illustrates, for example, in Fig. 2, a table display and editing GUI 107 that includes a part (presumed) of a table; the portion interpreted as the claimed viewing location. Rein further illustrates in Fig. 2, “separated” portions of change data including portions that preview the change (see 201, crossed-out record indicating that the record was deleted), as well as “separated” portions that indicate who made the change (e.g. the editor) and when the change was made (e.g. the timestamp). These portions illustrated in Fig. 2 of Rein further correlate with the viewing location).

In regard to dependent claim 3, Rein fails to explicitly teach:
register, by the second application, a hook within an operating system that manages the first application and the second application, and notify, by the operating system, the second application of the viewing location of the content item in the first application.
Collins teaches:
register, by the second application, a hook within an operating system that manages the first application and the second application, and notify, by the operating system, the second application of the viewing location of the content item in the first application (at least pp. 8-9, [0153]-[0162]; pp. 9-11, [0165]-[0187]; Figures 1-2, 4a, 5a, 9 [Wingdings font/0xE0] Collins generally teaches, in one embodiment, a system 2002 comprising a processing server 2004, one or more client devices 2006, and a network 2008. The processing server 2004 is configured for maintaining a database 2095 as corresponding to a location within the volatile memory 2091 or non-volatile memory 2092. The client device 2006 are suitable for text processing, such as computers running text editing software such as Microsoft Word. A preferred embodiment of a method for producing side-by-side diffs between two documents has the “diffing” (see also pp. 12-14, [0197]-[0242]) performed on a server (e.g. processing server 2004), and the rendering performed at a client device 2006. More specific, Collins teaches that the renderings of the two documents along with their differences may be aligned (see also pp. 11-12, [0190]-[0196]) and have the scrolling of one document (e.g. a left document) synchronized with the scrolling of a second document (e.g. a right document). A scroll position (step 1081) is determined for one document (e.g. left document) and passed along to the other document (e.g. right document) such that the left and right documents and their differences, when scrolled, remain aligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collins with those of Rein as both inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Collins provides Rein with a convenient method by which users in a collaboration may communicate each other’s changes to a collaborative document using two applications that are synchronized and viewable simultaneously.

In regard to dependent claim 4, Rein fails to explicitly teach:
after causing the display of the at least the portion of the first version of the content item in the first graphical user interface, cause display, in the first graphical user interface of the first application, a different portion of the first version of the content item;
based on the display of the different portion of the first version of the content item in the first graphical user interface, determine, by the second application, that a content displayed in the first graphical user interface has changed from the at least the portion of the first version of the content item to the different portion of the first version of the content item; and
in response to determining that the content displayed in the first graphical user interface changed to the different portion of the first version of the content item, cause display, in the second graphical user interface of the second application, second change data identifying a different one of the changes in the first version of the content item, the different one of the changes pertaining to the different portion of the first version of the content item.
However, Collins
after causing the displaying of the at least the portion of the first version of the content item in the first graphical user interface, cause display, in the first graphical user interface of the first application, a different portion of the first version of the content item; based on the display of the different portion of the first version of the content item in the first graphical user interface, determine that a content displayed in the first graphical user interface has changed from the at least the portion of the first version of the content item to the different portion of the first version of the content item; and in response to determining that the content displayed in the first graphical user interface changed to the different portion of the first version of the content item, cause display, in the second graphical user interface of the second application, second change data identifying a different one of the changes in the first version of the content item, the different one of the changes pertaining to the different portion of the first version of the content item (at least pp. 8-9, [0153]-[0162]; pp. 9-11, [0165]-[0187]; Figures 1-2, 4a, 5a, 9 [Wingdings font/0xE0] Collins generally teaches, in one embodiment, a system 2002 comprising a processing server 2004, one or more client devices 2006, and a network 2008. The processing server 2004 is configured for maintaining a database 2095 as corresponding to a location within the volatile memory 2091 or non-volatile memory 2092. The client device 2006 are suitable for text processing, such as computers running text editing software such as Microsoft Word. A preferred embodiment of a method for producing side-by-side diffs between two documents has the “diffing” (see also pp. 12-14, [0197]-[0242]) performed on a server (e.g. processing server 2004), and the rendering performed at a client device 2006. More specific, Collins teaches that the renderings of the two aligned (see also pp. 11-12, [0190]-[0196]) and have the scrolling of one document (e.g. a left document) synchronized with the scrolling of a second document (e.g. a right document). A scroll position (step 1081) is determined for one document (e.g. left document) and passed along to the other document (e.g. right document) such that the left and right documents and their differences, when scrolled, remain aligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collins with those of Rein as both inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Collins provides Rein with a convenient method by which users in a collaboration may communicate each other’s changes to a collaborative document using two applications that are synchronized and viewable simultaneously.

In regard to independent claim 17, Rein teaches:
A system comprising:
one or more processors (see at least Rein at Fig. 1); and
a non-transitory computer readable medium storing processor instructions (see at least Rein at Fig. 1) that, when executed by the one or more processors, cause the system to:
determine, by a content management system, change data reflecting changes made to a first version of a content item from a client device, wherein the content item is stored in association with a user account associated with the content management system, and wherein the change data is received from a first application associated with the content item and configured to edit the content item (at least p. 3, [0035]-[0039]; p. 4, [0042]-[0044]; Figures 3-6, 9-11 [Wingdings font/0xE0] Rein describes variations of a tooltip (301, 402, 501) or drop-down menu 601) describing details as to edits made to a structured data resource (e.g. a table, schema or document; see p. 1, [0027]; p. 3, [0035]; Fig. 2) (i.e. first version of the content item). The tooltip includes identifying information relating to the user who made the deletion associated with table row 201. This identifying information may include the user's ID and the date on which the deletion was made. In Fig. 4 a user ID, a data description relating to previous changes (e.g., edits), and the date on which certain changes were made to the table row 401. In some example embodiments, a location value for the table row 401 may displayed within the tooltip 402 to identify the exact field of a row being edited. Here, for example, the location value “IM” is used to denote a change to the field of the row associated with the IM column, and a location value of “Mon” is used to denote a change to the field of the row associated with the Mon column. This location value may also appear for columns being edited or other structured data being edited. In Fig. 5, the tooltip 501 may include an edit history including an email address associated with the user making an edit, the previous edits, the type of edit and other identifying information (i.e., a description of a change made in the current version of the content item relative to the prior version of the content item). The type of identifying information shown in the tooltip may be configured based upon a user's needs. Fig. 6, includes a drop-down menu 601 used to show an edit history. Shown is a field 602. Further, illustrated is a mouse pointer that is used to place the focus on the field 602. Included within this drop-down menu 601 may be: an identifier for the user 101, the data edited, and the date on which the edit occurred. The tooltip 1101 of Fig. 11 reflects changes or edits relating to functions in a table row 1102 of mathematical formulas, equations, or expressions. The tooltip 1101 may include an edit history including an e-mail address associated with the user making an edit, the previous edits, the type of edit, the history of formulas being used for the table row 1102, and other identifying information);
Rein fails to explicitly teach:
request, from the first application, by a second application associated with the content management system and executing on the client device, a viewing location of the content item that is presented in a first graphical user interface; receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application;
However, Collins teaches:
request, from the first application, by a second application associated with the content management system and executing on the client device, a viewing location of the content item that is presented in a first graphical user interface; receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application (at least pp. 8-9, [0153]-[0162]; pp. 9-11, [0165]-[0187]; Figures 1-2, 4a, 5a, 9 [Wingdings font/0xE0] Collins generally teaches, in one embodiment, a system 2002 comprising a processing server 2004, one or more client devices 2006, and a network 2008. The processing server 2004 is configured for maintaining a database 2095 as corresponding to a location within the volatile memory 2091 or non-volatile memory 2092. The client device 2006 are suitable for text processing, such as computers running text editing software such as Microsoft Word. A preferred embodiment of a method for producing side-by-side diffs between two documents has the “diffing” (see also pp. 12-14, [0197]-[0242]) performed on a server (e.g. processing server 2004), and the rendering performed at a client device 2006. More specific, Collins teaches that the renderings of the two documents along with their differences may be aligned (see also pp. 11-12, [0190]-[0196]) and have the scrolling of one document (e.g. a left document) synchronized with the scrolling of a second document (e.g. a right document). A scroll position (step 1081) is determined for one document (e.g. left document) and passed along to the other document (e.g. right document) such that the left and right documents and their differences, when scrolled, remain aligned).
Collins with those of Rein as both inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Collins provides Rein with a convenient method by which users in a collaboration may communicate each other’s changes to a collaborative document using two applications that are synchronized and viewable simultaneously.
Rein further teaches:
detect, by the second application associated with the content management system, one or more portions of the change data correlating with the viewing location, wherein the one or more positions are separated based on corresponding editors and timestamps; cause display, in a second graphical user interface presented by the second application, of one or more separated portions of detailed changes  based on the change data, wherein the detailed changes displayed are detailed markups of the change data that dynamically correlate with the viewing location of the content item that is presented in the first graphical user interface (at least pp. 3-4, [0035]-[0042]; Figures 2-9 [Wingdings font/0xE0] Rein illustrates, for example, in Fig. 2, a table display and editing GUI 107 that includes a part (presumed) of a table; the portion interpreted as the claimed viewing location. Rein further illustrates in Fig. 2, “separated” portions of change data including portions that preview the editor) and when the change was made (e.g. the timestamp). These portions illustrated in Fig. 2 of Rein further correlate with the viewing location).

In regard to dependent claim 20, Rein teaches:
the change data comprises an indication of an activity status of a user account associated with an author of one or more of the changes (at least p. 2, [0027]-[0028], [0032]-[0033]; p. 3, [0034]-[0035]; pp. 4-5, [0045], [0047], [0049]; pp. 5-7, [0050], [0052]-[0058]; Figures 1-2 and 12-16 [Wingdings font/0xE0] Rein describes a synchronized (see [0034], [0054], [0058]) collaborative (see [0054]) content management system that may store, at a server (see [0032]-[0033]; [0045], [0047], [0049], [0050], [0052], [0054]-[0056]) for example, various versions (presumably including a first or original version) of table data, schemas, or documents or other structured content (see [0027], [0035]; [0047]; Figs. 2, 13) (interpreted as examples of the claimed content item) along with a log file (see [0028]) that represents an edit history for each particular table data, schemas, documents, or other structured content. A first step for a user of the system is to login to an account (see [0053]) via a web browser based GUI. The edit history includes an indication of activity status of the user (see [0028])).





s 2, 5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rein in view of Collins, and in further view of Megiddo et al. (hereinafter Megiddo, U.S. Patent Application Publication No. 2014/0289645 A1, filed 03/20/2013, published 09/25/2014).
In regard to dependent claim 2, Rein and Collins fail to explicitly teach:
monitor, via the second application, interactions between the first application and the first version of the content item, the interactions comprising storage access events associated with the first version of the content item; and
based on the monitoring by the second application of interactions between the first application and the first version of the content item, detect the interaction via the second application.
However, Megiddo teaches:
monitor, via the second application, interactions between the first application and the first version of the content item, the interactions comprising storage access events associated with the first version of the content item; and based on the monitoring by the second application of interactions between the first application and the first version of the content item, detect the interaction via the second application (at least Abstract; p. 2, [0027]-[0028]; pp. 4-5, [0058]-[0061]; Figures 2, 9 [Wingdings font/0xE0] Megiddo describes in Fig. 9 what happens whenever a user interacts with a document. At step 902, edits and/or comments for collaboratively created content may be received at a collaboration application (and presumably, at least temporarily stored). The application may subsequently receive a request for viewing the edits or comments through a user action or present them automatically in a predefined mode or user 904 (suggesting that interactions by the user with the document are monitored and a communication is triggered for display by a communications application). At operation 906, the application may present a summary of edits and/or comments such as author of an edit, source of a comment, etc. The edits and/or comments may be provided based on a portion of the content that is of interest to an author, changes that affect an author, history of the entire content or portions of it, a selected type of edit (e.g., revisions or additions), a selected portion of content, and similar ones. At operation 908, details of selected edits or comments may be displayed upon selection of one or more edits or comments. Alternatively, details of changes and/or comments may be displayed in response to selection of a portion of content or selection of an author in the collaboration team. At operation 910, collaborating authors may be enabled to communicate within a context of the content (e.g., through notes, comments, and other forms of exchanges)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Megiddo with those of Rein and Collins as all three inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Megiddo provides Rein and Collins with a convenient method by which users in a collaboration may communicate each other’s changes to a collaborative document using two applications that are synchronized and viewable simultaneously.




In regard to dependent claim 5, Rein and Collins fail to explicitly teach:
a description of the at least one of the changes comprises a markup showing the at least one of the changes, and wherein the change data comprises a summary of two or more changes grouped together bases on a commonality between the two or more changes, the second graphical user interface further displaying a user interface object that, when activated, causes the second graphical user interface to expand the summary of the two or more changes display respective details pertaining to the two or more changes.
However, Megiddo teaches:
a description of the at least one of the changes comprises a markup showing the at least one of the changes, and wherein the change data comprises a summary of two or more changes grouped together bases on a commonality between the two or more changes, the second graphical user interface further displaying a user interface object that, when activated, causes the second graphical user interface to expand the summary of the two or more changes display respective details pertaining to the two or more changes (at least Abstract; p. 2, [0027]-[0028]; pp. 4-5, [0058]-[0061]; Figures 2, 9 [Wingdings font/0xE0] Megiddo describes in Fig. 9 what happens whenever a user interacts with a document. At step 902, edits and/or comments for collaboratively created content may be received at a collaboration application (and presumably, at least temporarily stored). The application may subsequently receive a request for viewing the edits or comments through a user action or present them automatically in a predefined mode or user interface at operation 904. At operation 906, the application may present a summary of edits and/or comments such as 908, details of selected edits or comments may be displayed upon selection of one or more edits or comments. Alternatively, details of changes and/or comments may be displayed in response to selection of a portion of content or selection of an author in the collaboration team. At operation 910, collaborating authors may be enabled to communicate within a context of the content (e.g., through notes, comments, and other forms of exchanges)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Megiddo with those of Rein and Collins as all three inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Megiddo provides the benefit of separate applications/user interfaces for editing and change tracking where a user may choose to see changes made by a particular collaboration author.

In regard to dependent claim 18, Rein and Collins fail to explicitly teach:
monitor, interactions between the first application and the first version of the content item, the interactions comprising storage access events associated with the first version of the content item; and based on the monitoring of interactions between the first application and the first version of the content item, detect the interaction.
However, Megiddo
monitor, interactions between the first application and the first version of the content item, the interactions comprising storage access events associated with the first version of the content item; and based on the monitoring of interactions between the first application and the first version of the content item, detect the interaction (at least Abstract; p. 2, [0027]-[0028]; pp. 4-5, [0058]-[0061]; Figures 2, 9 [Wingdings font/0xE0] Megiddo describes in Fig. 9 what happens whenever a user interacts with a document. At step 902, edits and/or comments for collaboratively created content may be received at a collaboration application (and presumably, at least temporarily stored). The application may subsequently receive a request for viewing the edits or comments through a user action or present them automatically in a predefined mode or user interface at operation 904 (suggesting that interactions by the user with the document are monitored and a communication is triggered for display by a communications application). At operation 906, the application may present a summary of edits and/or comments such as author of an edit, source of a comment, etc. The edits and/or comments may be provided based on a portion of the content that is of interest to an author, changes that affect an author, history of the entire content or portions of it, a selected type of edit (e.g., revisions or additions), a selected portion of content, and similar ones. At operation 908, details of selected edits or comments may be displayed upon selection of one or more edits or comments. Alternatively, details of changes and/or comments may be displayed in response to selection of a portion of content or selection of an author in the collaboration team. At operation 910, collaborating authors may be enabled to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Megiddo with those of Rein and Collins as all three inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Megiddo provides Rein and Collins with a convenient method by which users in a collaboration may communicate each other’s changes to a collaborative document using two applications that are synchronized and viewable simultaneously.

In regard to dependent claim 19, Rein and Collins fail to explicitly teach:
determine, based on second information received regarding a different portion of the first version of the content item, that a content has changed from a first portion of the first version of the content item to the different portion of the first version of the content item; and
in response to determining that the content item changed to the different portion, cause display, in the second graphical user interface, second change data identifying a different one of the changes in the first version of the content item, the different one of the changes pertaining to the different portion.
However, Megiddo teaches:
determine, based on second information received regarding a different portion of the first version of the content item, that a content has changed from a first portion of the first version of the content item to the different portion of the first version of the content item (at least p. 2, [0026]-[0031]; Figures 2-3 [Wingdings font/0xE0] Megiddo describes a change tracking module 226 and a communication module 228 in operation with a browser 232 and a separate communications application 234 (e.g. email client) where the user edits with the browser (first application) and those edits are communicated to the change tracking module 226 via the communication module 228 using the client-side communications application 234 to provide information such as notifications of changes, comments, notes, and replies on the collaborative content. It is noted that these notifications of changes, comments, notes, and replies on the collaborative content presented in the client-side communications application 234 are tied to various portions of the content being edited and therefore as the user scrolls the page, any such notifications of changes, comments, notes, and replies on the collaborative content associated with the content displayed after scrolling would be presented to the user in the client-side communications application 234).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Megiddo with those of Rein and Collins as all three inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Megiddo provides the benefit of separate applications/user interfaces for editing and change tracking that are coupled.










s 6, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rein in view of Wood et al. (hereinafter Wood, U.S. Patent No. 8,386,504 B1, filed 07/06/2010, issued 02/26/2013), and in further view of Collins.
In regard to independent claim 6, Rein teaches:
A method comprising:
storing, in association with a user account at a content management system, a content item (at least p. 2, [0027]-[0028], [0032]-[0033]; p. 3, [0034]-[0035]; pp. 4-5, [0045], [0047], [0049]; pp. 5-7, [0050], [0052]-[0058]; Figures 1-2 and 12-16 [Wingdings font/0xE0] Rein describes a synchronized (see p. 3, [0034], [0054], [0058]) collaborative (see [0054]) content management system that may store, at a server (see [0032]-[0033]; [0045], [0047], [0049], [0050], [0052], [0054]-[0056]) for example, various versions (presumably including a first or original version) of table data, schemas, or documents or other structured content (see [0027], [0035]; [0047]; Figs. 2, 13) (interpreted as examples of the claimed content item) along with a log file (see [0028]) that represents an edit history for each particular table data, schemas, documents, or other structured content. A first step for a user of the system is to login to an account (see [0053]) via a web browser based GUI);
receiving, at the content management system, change data reflecting a first version of the content item including changes made to another version of the content item from a second device (at least p. 2, [0027]-[0028], [0032]-[0033]; p. 3, [0034]-[0035]; pp. 4-5, [0045], [0047], [0049]; pp. 5-7, [0050], [0052]-[0058]; p.8, [0064]; Figures 1-2, 12-16, and 21 [Wingdings font/0xE0] Rein describes a storing, at a server (see [0032]-[0033]; [0045], [0047], [0049], [0050], [0052], [0054]-[0056]) for example, various versions (presumably including a first or original version, i.e. first version, second version) of table data, schemas, or documents or other structured content (see [0027], [0035]; [0047]; Figs. 2, 13) (interpreted as examples of the claimed content item) along with a log file (see [0028]) that represents an edit history for each particular table data, schemas, documents, or other structured content (i.e. first change data, second change data). Edits on said structured contents are carried out by multiple users via a client-based editing GUI 107 that may either be in the form of a browser application or a stand-alone application (see [0032]; [0064] Figs. 1, 21));
Rein fails to explicitly teach:
determining, by the content management system, differences between the stored content item and the first version of the content item;
However, Wood teaches:
determining, by the content management system, differences between the stored content item and the first version of the content item (at least col. 4, lines 46-63; col. 5, lines 13-33; col. 6, lines 5-11, lines 28-30; Figures 1-2 [Wingdings font/0xE0] Wood describes a programming development environment 122 (see col. 4, line 46-63) that implements a differencing engine 200 that may be implemented as an add-on tool (a separate application) to the programming development environment 122 (see col. 6, lines 5-11, lines 28-30). Further, differencing engine 200 may include a selector 202, a comparator 204, a scoring engine 206 and a report generator 208 and further still may also include or have access to one or more differencing tools 210a-c (see col. 5, lines 13-33). Finally, one or more of the components of the differencing engine 200 may be located or stored remotely relative to other components (e.g. on a server). Thus, Wood describes a system that utilizes separate applications (1) programming development environment 122 on a client and (2) a differencing engine 200 to carry out differencing of versions of a document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wood with those of Rein as both inventions are related to managing changes made to content items by users. Adding the teaching of Wood provides Rein with specific and separate methods to determine differences between versions of content items
Rein further teaches:
creating difference data including the change data (at least p. 2, [0027]-[0031]; p. 3, [0034], [0037]-[0038]; Figures 4-6, 12, 14, 17 [Wingdings font/0xE0] Rein describes log files called edit histories that are associated with each stored table, schema, document or structured data and reflect edits made over time by users to said stored table, schema, document or structured data); and
transmitting, to a client device, data effective to:
cause display, on the client device, of at least a portion of the first version of the content item in a first application associated with the content item (at least pp. 6-7, [0052]-[0054]; Figures 2-9 [Wingdings font/0xE0] Rein, in Figs. 2-9 illustrate a GUI displaying said stored table, schema, document or structured data as well as displaying changes made over time by various users);
Rein and Wood fail to explicitly teach:
transmitting, to a client device, data effective to:
request, from the first application, by a second application associated with the content management system and executing of the client device, a viewing location of the content item that is presented in the first graphical user interface; receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application;
However, Collins teaches:
transmitting, to a client device, data effective to:
request, from the first application, by a second application associated with the content management system and executing of the client device, a viewing location of the content item that is presented in the first graphical user interface; receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application (at least pp. 8-9, [0153]-[0162]; pp. 9-11, [0165]-[0187]; Figures 1-2, 4a, 5a, 9 [Wingdings font/0xE0] Collins system 2002 comprising a processing server 2004, one or more client devices 2006, and a network 2008. The processing server 2004 is configured for maintaining a database 2095 as corresponding to a location within the volatile memory 2091 or non-volatile memory 2092. The client device 2006 are suitable for text processing, such as computers running text editing software such as Microsoft Word. A preferred embodiment of a method for producing side-by-side diffs between two documents has the “diffing” (see also pp. 12-14, [0197]-[0242]) performed on a server (e.g. processing server 2004), and the rendering performed at a client device 2006. More specific, Collins teaches that the renderings of the two documents along with their differences may be aligned (see also pp. 11-12, [0190]-[0196]) and have the scrolling of one document (e.g. a left document) synchronized with the scrolling of a second document (e.g. a right document). A scroll position (step 1081) is determined for one document (e.g. left document) and passed along to the other document (e.g. right document) such that the left and right documents and their differences, when scrolled, remain aligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collins with those of Rein and Wood as all three inventions are related to the determination of differences or changes between documents, or portions thereof. Adding the teaching of Collins provides Rein and Wood with a convenient method by which users in a collaboration may communicate each other’s changes to a collaborative document using two applications that are synchronized and viewable simultaneously.
Rein further teaches:
detect, by a second application associated with the content management system, one or more portions of the change data correlating with the viewing location, wherein the one or more portions are separated based on corresponding editors or timestamps; and cause display, in a second graphical user interface presented by the second application on the client device, of one or more separated portions of detailed changes based on the change data, wherein the detailed changes displayed are detailed markups of the change data that dynamically correlate with the viewing location of the content item that is presented in the first graphical user interface (at least pp. 3-4, [0035]-[0042]; Figures 2-9 [Wingdings font/0xE0] Rein illustrates, for example, in Fig. 2, a table display and editing GUI 107 that includes a part (presumed) of a table; the portion interpreted as the claimed viewing location. Rein further illustrates in Fig. 2, “separated” portions of change data including portions that preview the change (see 201, crossed-out record indicating that the record was deleted), as well as “separated” portions that indicate who made the change (e.g. the editor) and when timestamp). These portions illustrated in Fig. 2 of Rein further correlate with the viewing location).

In regard to dependent claim 9, Rein fails to explicitly teach:
the differences comprise at least one of a format change or a metadata change, wherein an abstraction identifies the at least one of the format change or the metadata change.
However, Wood teaches:
the differences comprise at least one of a format change or a metadata change, wherein an abstraction identifies the at least one of the format change or the metadata change (at least col. 2, line 39 through col. 3, line 24 [Wingdings font/0xE0] Wood teaches performing differencing between multiple versions of an object, such as a file, or between multiple objects producing a report that includes the type of change, the extent of the differences, and at least some of the characteristics or qualities of those differences. Scoring algorithms are applied to determine the significance of the changes, where differences in main program lines are deemed more significant that changes to comment lines, copyright notice (e.g. metadata), date of modification (e.g. metadata), and differences that are simply the addition or removal of whitespace (e.g. format change)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wood with those of Rein as both inventions are related to managing changes made to content items by users. Adding the teaching of Wood provides Rein with methods to report detailed changes or differences between objects in versions of a file indicating to the user the 

In regard to dependent claim 13, Rein teaches:
the content item is shared between at least two user accounts through the content management system (at least p. 1, [0027]; pp. 6-7, [0054]; p. 9, [0069]; Figures 1-6 [Wingdings font/0xE0] Rein characterizes their client/server system as being collaborative in that multiple users may provide edits to data. The edits are logged and details provided in the form of a tooltip or drop-down menu (see Fig. 6)).

In regard to dependent claim 14, Rein teaches:
identifying an electronic communication message transmitted between electronic communication user addresses associated with the at least two user accounts via an electronic messaging application, the electronic communications message pertaining to the content item; extracting a content of the electronic communication message; based on the content of the electronic communication message, generating a comment associated with the content item; and providing, to the client device, the comment in association with the at least one of the first version of the content item or a second version of the content item (at least p. 3, [0035]-[0039]; p. 4, [0042]-[0044]; Figures 3-6, 9-11 [Wingdings font/0xE0] Rein describes variations of a tooltip (301, 402, 501) or drop-down menu 601) (interpreted as examples of the claimed comments section) containing edit data (edit data contains a log history record of edits made to the structured data resource (e.g. a table, schema or document; see p. 1, [0027]; p. 3, [0035]; Fig. 2). In Fig. 3 and others, the tooltip is invoked either by cursor pointer table row 201. This identifying information may include the user's ID and the date on which the deletion was made. In Fig. 4 a user ID, a data description relating to previous changes (e.g., edits), and the date on which certain changes were made to the table row 401. In some example embodiments, a location value for the table row 401 may displayed within the tooltip 402 to identify the exact field of a row being edited. Here, for example, the location value “IM” is used to denote a change to the field of the row associated with the IM column, and a location value of “Mon” is used to denote a change to the field of the row associated with the Mon column. This location value may also appear for columns being edited or other structured data being edited. In Fig. 5, the tooltip 501 may include an edit history including an email address associated with the user making an edit, the previous edits, the type of edit and other identifying information (i.e., a description of a change made in the current version of the content item relative to the prior version of the content item). The type of identifying information shown in the tooltip may be configured based upon a user's needs. Fig. 6, includes a drop-down menu 601 used to show an edit history. Shown is a field 602. Further, illustrated is a mouse pointer that is used to place the focus on the field 602. Included within this drop-down menu 601 may be: an identifier for the user 101, the data edited, and the date on which the edit occurred. The tooltip 1101 of Fig. 11 reflects changes or edits relating to functions in a table row 1102 of mathematical formulas, equations, or expressions. The tooltip 1101 may include an edit history including an e-mail address associated with the user making an edit, the previous edits, the type of edit, the history of table row 1102, and other identifying information. Rein characterizes their system as being collaborative in nature, hence individual users viewing at least the tooltip information described above, would effectively communicate or notify others as to the changes and/or edits each of the users have made). 

In regard to dependent claim 15, Rein teaches:
sending a notification to a first account from the at least two user accounts identifying one or more of: a difference, an annotation, or a comment, made by a second user account with respect to the content item (at least p. 3, [0035]-[0039]; p. 4, [0042]-[0044]; Figures 3-6, 9-11 [Wingdings font/0xE0] Rein describes variations of a tooltip (301, 402, 501) or drop-down menu 601) (interpreted as examples of the claimed comments) containing edit data (edit data contains a log history record of edits made to the structured data resource (e.g. a table, schema or document; see p. 1, [0027]; p. 3, [0035]; Fig. 2). In Fig. 3 and others, the tooltip is invoked either by cursor pointer hover or focus and includes identifying information relating to the user who made the deletion associated with table row 201. This identifying information may include the user's ID and the date on which the deletion was made. In Fig. 4 a user ID, a data description relating to previous changes (e.g., edits), and the date on which certain changes were made to the table row 401. In some example embodiments, a location value for the table row 401 may displayed within the tooltip 402 to identify the exact field of a row being edited. Here, for example, the location value “IM” is used to denote a change to the field of the row associated with the IM column, and a location value of “Mon” is used to denote a change to the field of the tooltip 501 may include an edit history including an email address associated with the user making an edit, the previous edits, the type of edit and other identifying information (i.e., a description of a change made in the current version of the content item relative to the prior version of the content item). The type of identifying information shown in the tooltip may be configured based upon a user's needs. Fig. 6, includes a drop-down menu 601 used to show an edit history. Shown is a field 602. Further, illustrated is a mouse pointer that is used to place the focus on the field 602. Included within this drop-down menu 601 may be: an identifier for the user 101, the data edited, and the date on which the edit occurred. The tooltip 1101 of Fig. 11 reflects changes or edits relating to functions in a table row 1102 of mathematical formulas, equations, or expressions. The tooltip 1101 may include an edit history including an e-mail address associated with the user making an edit, the previous edits, the type of edit, the history of formulas being used for the table row 1102, and other identifying information. Rein characterizes their system as being collaborative in nature, hence individual users viewing at least the tooltip information described above, would effectively communicate or notify others as to the changes and/or edits each of the users have made).








In regard to dependent claim 16, Rein teaches:
the data is further effective to: causing display of a version history including the differences and comments associated with the first version and a second version of the content item (at least [0037]-[0039]; Figures 4-6 [Wingdings font/0xE0] Rein describes a field 202 illustrating a version history for the table displayed within the table display and editing GUI 107. This versioning history may allow the user 101 to view various versions of a particular table, document or a structured data (e.g., database) schema. These versions may be based on some type of pre-determined time and/or date or other suitable basis to display a version of a table, document or database schema. Additionally, these version may be accessed via executing a radio button or some other suitable screen object or widget. Further, Rein describes generation of a tooltip such as tool tips 301, 402, 501 or drop-down menu 601 is generated to present a display element (e.g., a tooltip) for the table rows 201, 401, 502 and field 602. When the mouse pointer is placed proximate to the table row, the tooltip or drop-down menu may display various levels and types of identifying information relating to, for example, the user(s) who made the deletion associated with table row. This identifying information may include, for example, the user's ID and the date on which the deletion was made).










s 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rein in view of Wood, and in further view of Collins, and in further view of Kapadia (U.S. Patent Application Publication No. 2015/0012528 A1, filed 07/02/2014, published 01/08/2015).
In regard to dependent claim 7, Rein, Wood and Collins fail to explicitly teach:
determining the differences comprises:
matching paragraphs between the first version of the content item and a second version of the content item;
determining that a first paragraph in a first location of the first version of the content item corresponds to a second paragraph in a second location of the second version of the content item; when a comparison score associated with the first paragraph in the first version and the second paragraph in the second version satisfies a predetermined threshold;
determining that the first paragraph in the first version of the content item is not identical to the second paragraph in the second version.
However, Kapadia teaches:
determining the differences comprises:
matching paragraphs between the first version of the content item and the second version of the content item; determining that a first paragraph in a first location of the first version of the content item corresponds to a second paragraph in a second location of the second version of the content item; when a comparison score associated with the first paragraph in the first version and the second paragraph in the second version satisfies a predetermined threshold; determining that the first paragraph in the first version of the content item is not identical to the second paragraph in the second version (at least [0056]-[0058] [Wingdings font/0xE0] Kapadia describes a parsing component 120 can be configured to parse data associated with media content of the first file (e.g., data of the first file, data of the base document, etc.) and one or more second files (e.g., any number of other documents, etc.) to facilitate search, review, comparison, modification, replacement, and/or merging of data associated with media content of the first and second files. Parsing component 120 can be configured to parse data associated with media content, such as sections, paragraphs, pages, titles, or any portion of a document or data. Kapadia further describes parsing component 120 can be further configured to determine a set of differences between the first file and the second files. For instance, as noted, differences between a first file and any number of second files (e.g., the differences between the base document and the number of other documents) can comprise any of a number of revisions, deletions, additions, and/or comments associated with the data associated with media content (e.g., data of the first file, data of the base document, etc.). Thus, parsing component 120 can be configured to determine any of a number of revisions, deletions, additions, and/or comments associated with the data associated with media content (e.g., data of the first file, data of the base document, etc.). Further, Kapadia describes parsing component 120 can be configured to determine the set of differences, for example, based on a predetermined value of a change threshold (e.g., a degree of difference between a portion of the first file and a corresponding portion of one of the second files. For instance, a first portion of a first document (e.g., data of the first file, data of the base document, etc.) can be determined by parsing component 120 to relate to, or be associated with, a second portion of a set of second documents, and, according to the predetermined value of a change threshold, can be determined to be a difference between the first document and one or more of the second documents (e.g., a difference between the base document and a number of the other documents). A change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) can comprise or be associated with a match of one or more words of the one or more second documents with at least a portion of the first document (e.g., data of the first file, data of the base document, etc.), a match and/or correspondence of a particular degree of data of the one or more second documents with at least the portion of the first document (e.g., section, paragraph, a sentence, etc.), a match and/or correspondence of a particular degree of a section title or content of a set of second documents with a section title of a the first document (e.g., data of the first file, data of the base document, etc.), a relevance score based on one or more of a set of predetermined criteria satisfying a condition, a frequency of reuse across different documents of a set of second documents satisfying a condition, a percentage of usage of at least a portion of a first document (e.g., data of the Kapadia describes a predetermined value of a change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) associated with a degree of difference between a portion of the first file and a corresponding portion of one of the second files can be based on user input, that can be adjusted, for example, via the user interface. For instance, by adjusting the predetermined value of the change threshold to require a higher degree of match and/or correspondence, the parsing component 120 can be configured to determine the set of differences, for example, on a different level of granularity (e.g., word level, phrase level, sentence level, paragraph level, section level, etc.). Thus, in a non-limiting example, parsing component 120, can determine that a paragraph has changed (e.g., or is a difference, comparing data of the first file, data of the base document, etc., with data of one or more of the second files, data of one or more of the second documents, etc.) if the predetermined value of a change threshold (e.g., a paragraph change threshold) of 60%, for instance, has been met).
categorizing one or more differences between the first paragraph and the second paragraph into a category (at least p. 4, [0048]; p. 12, [0091]-[0096]; Figures 5-6 [Wingdings font/0xE0] Kapadia describes enabling authors to view the changes made by multiple reviewers enabling selective view or hide changes by one or more reviewers, enabling acceptance or review multiple changes by a reviewer in one click, enabling acceptance of non-conflicting changes in one click, enabling control of the granularity for viewing changes individually or as a group and/or enabling automatic tracking of documents being reviewed to facilitate the document review, compare and merge process. Specifically, Kapadia teaches that a user can select to show or hide all changes by one or more reviewer, as indicated in Fig. 5, as a non-limiting example. A user can uncheck a checkbox in front of a reviewed document associated with a reviewer (e.g., at 508), and that reviewer's changes and comments can be hidden from the list 516 of the set of changes or differences. Upon inserting the checkmark again in the checkbox, the changes and comments of the reviewer can begin be presented in the list 516 of the set of changes or differences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kapadia with those of Rein, Wood and Collins as all of these inventions are related to managing changes made to content items by users. Adding the teaching of Kapadia provides Rein, Wood and Collins with methods to aggregate and summarize changes.

In regard to dependent claim 8, Rein, Wood and Collins fail to explicitly teach:
quantifying a number of differences between the first paragraph and the second paragraph; and wherein an abstraction indicates the number of differences between the first paragraph and the second paragraph.
However, Kapadia
quantifying a number of differences between the first paragraph and the second paragraph; and wherein an abstraction indicates the number of differences between the first paragraph and the second paragraph (at least [0056]-[0058] [Wingdings font/0xE0] Kapadia describes a parsing component 120 can be configured to parse data associated with media content of the first file (e.g., data of the first file, data of the base document, etc.) and one or more second files (e.g., any number of other documents, etc.) to facilitate search, review, comparison, modification, replacement, and/or merging of data associated with media content of the first and second files. Parsing component 120 can be configured to parse data associated with media content, such as sections, paragraphs, pages, titles, or any portion of a document or data. Kapadia further describes parsing component 120 can be further configured to determine a set of differences between the first file and the second files. For instance, as noted, differences between a first file and any number of second files (e.g., the differences between the base document and the number of other documents) can comprise any of a number of revisions, deletions, additions, and/or comments associated with the data associated with media content (e.g., data of the first file, data of the base document, etc.). Thus, parsing component 120 can be configured to determine any of a number of revisions, deletions, additions, and/or comments associated with the data associated with media content (e.g., data of the first file, data of the base document, etc.). Further, Kapadia describes parsing component 120 can be configured to determine the set of differences, for example, based on a predetermined value of a change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) that can be associated degree of difference between a portion of the first file and a corresponding portion of one of the second files. For instance, a first portion of a first document (e.g., data of the first file, data of the base document, etc.) can be determined by parsing component 120 to relate to, or be associated with, a second portion of a set of second documents, and, according to the predetermined value of a change threshold, can be determined to be a difference between the first document and one or more of the second documents (e.g., a difference between the base document and a number of the other documents). A change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) can comprise or be associated with a match of one or more words of the one or more second documents with at least a portion of the first document (e.g., data of the first file, data of the base document, etc.), a match and/or correspondence of a particular degree of data of the one or more second documents with at least the portion of the first document (e.g., section, paragraph, a sentence, etc.), a match and/or correspondence of a particular degree of a section title or content of a set of second documents with a section title of a the first document (e.g., data of the first file, data of the base document, etc.), a relevance score based on one or more of a set of predetermined criteria satisfying a condition, a frequency of reuse across different documents of a set of second documents satisfying a condition, a percentage of usage of at least a portion of a first document (e.g., data of the first file, data of the base document, etc.) within the set of second documents satisfying a condition, and/or a match and/or correspondence of a particular degree of metadata associated with a portion of a first document (e.g., data of the first file, data of the Kapadia describes a predetermined value of a change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) associated with a degree of difference between a portion of the first file and a corresponding portion of one of the second files can be based on user input, that can be adjusted, for example, via the user interface. For instance, by adjusting the predetermined value of the change threshold to require a higher degree of match and/or correspondence, the parsing component 120 can be configured to determine the set of differences, for example, on a different level of granularity (e.g., word level, phrase level, sentence level, paragraph level, section level, etc.). Thus, in a non-limiting example, parsing component 120, can determine that a paragraph has changed (e.g., or is a difference, comparing data of the first file, data of the base document, etc., with data of one or more of the second files, data of one or more of the second documents, etc.) if the predetermined value of a change threshold (e.g., a paragraph change threshold) of 60%, for instance, has been met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kapadia with those of Rein, Wood and Collins as all of these inventions are related to managing changes made to content items by users. Adding the teaching of Kapadia provides Rein, Wood and Collins with methods to aggregate and summarize changes.




In regard to dependent claim 10, Rein, Wood and Collins fail to explicitly teach:
grouping a set of differences comprises categorizing the first set of differences into a category corresponding to a commonality, wherein a summary indicates the category associated with the group of differences, the category comprising a type of revision.
However, Kapadia teaches:
grouping a set of differences comprises categorizing the first set of differences into a category corresponding to a commonality, wherein a summary indicates the category associated with the group of differences, the category comprising a type of revision (at least p. 4, [0048]; p. 12, [0091]-[0096]; Figures 5-6 [Wingdings font/0xE0] Kapadia describes enabling authors to view the changes made by multiple reviewers all at once in one application, enabling selective view or hide changes by one or more reviewers, enabling acceptance or review multiple changes by a reviewer in one click, enabling acceptance of non-conflicting changes in one click, enabling control of the granularity for viewing changes individually or as a group and/or enabling automatic tracking of documents being reviewed to facilitate the document review, compare and merge process. Specifically, Kapadia teaches that a user can select to show or hide all changes by one or more reviewer, as indicated in Fig. 5, as a non-limiting example. A user can uncheck a checkbox in front of a reviewed document associated with a reviewer (e.g., at 508), and that reviewer's changes and comments can be hidden from the list 516 of the set of changes or differences. Upon inserting the checkmark again in the checkbox, the changes and comments of the reviewer can begin be presented in the list 516 of the set of changes or differences).
Kapadia with those of Rein, Wood and Collins as all of these inventions are related to managing changes made to content items by users. Adding the teaching of Kapadia provides Rein, Wood and Collins with methods to aggregate and summarize changes.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rein in view of Wood, and in further view of Collins, and in further view of Glover (U.S. Patent Application Publication No. 2012/0136862 A1, filed 11/29/2011, published 05/31/2012).
In regard to dependent claim 11, Rein, Wood and Collins fail to explicitly teach:
the differences comprise at least one of a font change or a paragraph indentation.
However, Glover teaches:
the differences comprise at least one of a font change or a paragraph indentation (at least Abstract; pp. 2-3, [0035]-[0036]; pp. 3-4, [0037]-[0044];Figures 3, 4 and 5A-B [Wingdings font/0xE0] Glover teaches a method for presenting changes (differences) between two electronic documents (e.g. different versions) in a manner that assists rapid review of the changes (differences). Glover includes a categorization module 330 that categorizes different types of changes including (1) Trivial Changes ([0038]); (2) Matching Changes ([0039]); (3) Potentially missing changes ([0040); (4) Unexpected changes ([0041]); (5) Unexpected boilerplate changes ([0042]); Missing placeholder changes ([0043]); (6) Other changes (see [0044]). Changes such as a change in font or change in paragraph indentation (e.g. those changes that are not likely to affect the meaning of the document and that can be either ignored or quickly reviewed), would have fallen under the category of (1) Trivial changes described by Glover, and Glover, would have been understood by those of ordinary skill in the art before the effective filing date of the claimed invention, to have been imagined by Glover as the claimed differences would not likely affect the meaning of the document and could be ignored or quickly reviewed as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Glover, with those of Rein, Wood and Collins as all of these inventions are related to managing edits made by users to content items. Adding the teaching of Glover provides the benefit of a comprehensive and easy to understand and use display and user interface presenting changes or differences detected between two documents (e.g. different versions) such that a user can judge and determine whether or not to make corrections, if needed.

In regard to dependent claim 12, Rein, Wood and Collins fail to explicitly teach:
wherein an abstraction indicates that the change in the content alters a semantic meaning of the content.
However, Glover teaches:
wherein an abstraction indicates that the change in the content alters a semantic meaning of the content (at least Abstract; pp. 2-3, [0035]-[0036]; pp. 3-4, [0037]-[0044];Figures 3, 4 and 5A-B [Wingdings font/0xE0] Glover teaches a method for presenting changes (differences) between two electronic documents (e.g. different versions) in a manner that assists rapid review of the changes (differences). Glover includes a categorization module 330 that categorizes different types of changes including (1) Trivial Changes ([0038]); (2) Matching Changes ([0039]); (3) Potentially missing changes ([0040); (4) Unexpected changes ([0041]); (5) Unexpected boilerplate affect the meaning of the content item(s), even those categorized as Trivial (see [0044]). Glover further teaches a user interface module 340 that operates along with a review state module 320 to allow a user to respond to the indicated changes (or not) and tracks the progress of the review).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Glover, with those of Rein, Wood and Collins as all of these inventions are related to managing edits made by users to content items. Adding the teaching of Glover provides the benefit of a comprehensive and easy to understand and use display and user interface presenting changes or differences detected between two documents (e.g. different versions) such that a user can judge and determine whether or not to make corrections, if needed.

Response to Arguments
	Regarding the previous rejection of independent claim 1 (and similarly independent claim 17), Applicants have amended claim 1 as shown below:

1.	A non-transitory computer readable medium comprising instructions stored on the non-transitory computer readable medium, the instructions, when executed by a computing system, cause the computing system to:
cause display of at least a portion of a first version of a content item in a first graphical user interface of a first application associated with the content item;
receive change data from a content management system, the change data reflecting changes made to another version of the content item at a second device compared with the first version of the content item;

receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application;
detect, by the second application associated with the content management system, one or more portions of the change data correlating with the viewing location, wherein the one or more portions are separated based on corresponding editors and timestamps; and
cause display, in a second graphical user interface presented by the second application on the computing system, of one or more separated portions of detailed changes based on the change data, wherein the detailed changes displayed are detailed markups of the change data that dynamically correlate with the viewing location of the content item that is presented in the first graphical user interface.

Applicant states that: support for the amendments can be found in in at least [0096]-[0103], No new matter is added.

[0096] Change preview 312 (e.g., markup) can include a presentation of the change using a text markup of the content item. For example, deleted portions can have a strikethrough while added portions can be underlined. Change preview 312 can include an abstraction of one or more changes. For example, an abstraction can include a summary of the change, such as which author made the changes, how many changes the author made, how large the changes were, what type of changes were made, etc. The abstraction can include a short description of the change; such a short description can be automatically generated (e.g., using natural language processing), or supplied by a user. The abstraction can contain a summary of multiple changes and a selectable option to expand the abstraction to provide more detail of the multiple changes. For example, expanding the abstraction can reveal two or more detailed changes (e.g., detailed markup of the changes).

[0097] FIG. 4 shows a graphical user interface (e.g., second graphical user interface 306) for presenting differences and comments according to some embodiments. For example, multiple changes can be presented within second graphical user interface 306. These changes can be organized chronologically. Comment 402 can also be presented within second graphical user interface 306. Comment 402 can be presented chronologically with changes (e.g., chronologically according to times associated with the comment 402 and changes). In some embodiments, comments (e.g., comment 402) can be relevant to a particular portion of the content item (e.g., an embedded comment) or relevant to the content item as a whole. In some embodiments, comments can be harvested from communications (e.g., emails, instant messages, collaborative documents, etc.) related to the content item. For example, content management system 106 can integrate with email and, when a user sends a content item with an email (e.g., as a share link, an attachment, or an invitation to view the content item online ), the text of the email can be associated with the content item as a comment. A user can identify or otherwise provide input to assist in associating communications with content items so that the communications can be presented as comments. In some embodiments, comment 402 and changes can be presented according to their associated locations in the content item. In some embodiments, comment 402 and changes can be grouped according to an associated author, user account, client device 102 (e.g., a client device 102 where the respective comment or change was made), etc.

[0098] Annotation 310 can be termed a change abstraction. In some embodiments, the change abstraction includes a summary of multiple changes. For example, if two changes are characterized as "minor changes" then the change abstraction can summarize the changes as being a minor change with two associated edits. Other techniques for summarizing and describing multiple changes are contemplated; for example, the change abstraction can describe a more interesting (e.g., the most significant, major, extensive, etc.) change of the multiple changes. The change abstraction can summarize characterizations of the multiple changes. In some embodiments, change abstraction 

[0099] FIGS. 5A-5F show various second graphical user interfaces 306 for representing differences according to various embodiments. For example, in FIG. 5A, second graphical user interface 306 presents that a paragraph has moved. In FIG. 5B, second graphical user interface 306 presents that a paragraph was edited. Various techniques can be used to indicate that a content item has been changed, such as strikethrough and underline (as in FIG. 5B), but other techniques are contemplated (e.g., using different coloration to indicate deletion, addition, etc.). In FIG. 5C, second graphical user interface 306 presents a nested change; for example, the paragraph has been moved and edited.

[00100] In FIG. 5D, second graphical user interface 306 depicts multiple changes grouped by a single author. FIG. 5E presents an annotation 310 of a change in second graphical user interface 306; for example, the edits are characterized as a "minor change". FIG. 5F represents an annotation 310 of a change in second graphical user interface 306; for example, the changes are characterized as a "significant change". The changes are characterized as significant because they have great significance to the content item (e.g., reversing the original meaning of the content item, having legal implications, etc.), despite being small in quantity.

[00101] In some embodiments, a description (e.g., characterization) of a change can describe a magnitude of the change. The term magnitude can be descriptive of the significance of the change (the degree in which the change affects the meaning of the content item), the quantity of the change (e.g., the size of the changed portion), the importance of the changed portion (e.g., was the changed portion merely a footnote or a major section like an introduction or title), a flag manually set by the author of the change (e.g., an author can flag the change as important or requiring review), etc. Alternative to describing a magnitude of the change, the description can describe a type of the change (e.g., "add", "delete", "move", "modify", or similar).

[00102] Comparison module 136 can determine a magnitude of the changed based on predetermined thresholds. For example, if a change affects multiple sentences, comparison module 136 can label the change a major change. Predetermined thresholds can include a percentage of the content item effected by the change, to what degree the change effects the meaning, etc.

[00103] FIG. 6 shows an example history 600 for a content item ("document.docx"). In some embodiments, different users over time submit changes to the content item (e.g., through a synchronization process) and these changes result in the different version of the content item. History 600 can include version labels 602 (e.g., 602a-602c) representing the state of the content item at various points. For example version label 602a can represent the submitter of a version (e.g., the author of any changes) and the date and time of the submission. In some embodiments, label 602 is selectable. Upon selecting label 602, the respective version of the content item can be presented to a user. In some embodiments, label 602 can describe a version of a content item that represents changes from multiple users.

Applicant submits that: the alleged combination of Rein and Collins fail to disclose or render obvious the presently claimed combination of features recited in independent claim 1.

Applicant further stated that: The Examiner agreed that the amendments substantially similar to those presented herewith overcome the cited references (in reference to an interview?)
Rein and Collins. However, the substantive Amendments to claim 1 include the limitations:

detect, by the second application associated with the content management system, one or more portions of the change data correlating with the viewing location, wherein the one or more portions are separated based on corresponding editors and timestamps; and
cause display, in a second graphical user interface presented by the second application on the computing system, of one or more separated portions of detailed changes based on the change data, wherein the detailed changes displayed are detailed markups of the change data that dynamically correlate with the viewing location of the content item that is presented in the first graphical user interface.

Essentially, these amendments would appear to be illustrated, in part, in Figure 3. Figure 3 illustrates the second graphical user interface associated with the content management system (item 306). The change data displayed in the second graphical user interface corresponds to those changes made to the current viewing location (e.g. what is currently displayed) in the graphical user interface of the first application (e.g. the currently displayed content in a word processor application; see Figure 3,item 302). Also, in Fig. 3, the change data includes portions 308 (author of the change(s)), 310 (significance indicator of the change), 312 (preview of the change) and 314 (time the change occurred), where the one or more portions are separated based on corresponding editors and timestamps correspond to portions 308 (author of the change(s)) 314 (time the change occurred), respectively, which are “separated”.
	These limitations were previously rejected by the prior art of Collins (at least pp. 8-9, [0153]-[0162]; pp. 9-11, [0165]-[0187]; Figures 1-2, 4a, 5a and 9).
	Collins teaches a method for producing side-by-side (aligned) “diffs” between two documents; scrolling the left or right sided document causes the right or left side document to also scroll. That is, the scrolling between the two documents is synchronized (Figs. 5a and 9 teaching the concept of correlated viewing locations).
	
However, Rein teaches, in Fig. 2 an example of a table displaying and editing GUI 107. The GUI displays a table.
Fig. 2 further displays a table row 201 previewing deletions (i.e. change data) made by a user such as user 101. Further, Fig. 2 illustrates a version history 202 for the table.
Importantly, Rein illustrates the display of change data correlated with the current viewing location of the table, where the change data includes separated portions including who made the changes (e.g. Dawn Rain, in Fig. 1, the editor), a preview of the change (crossed-out record indicating that the record was deleted, in Fig. 1), and when the change was made (e.g. Today timestamp). Further examples are found in at least Figs. 5-9 of Rein.
Hence, Rein teaches the amended subject matter. Similar arguments apply to independent claim 17.

Regarding the previous rejection of independent claim 6, Applicant has amended claim 6 as indicated below:

6.	A method comprising:
storing, in association with a user account at a content management system, a content item;
receiving, at the content management system, change data reflecting a first version of the content item including changes made to another version of the content item from a second device;
determining, by the content management system, differences between the stored content item and the first version of the content item; and
creating difference data including the change data and transmitting, to a client device, data effective to:
cause display, on the client device of at least a portion of the first version of the content item in a first graphical user interface of a first application associated with the content item;
receive, by the client device, the change data from a content management system, the change data reflecting changes made to another version of the content item at a second device compared with the first version of the content item;
request, from the first application, by a second application associated with the content management system and executing on the client device, a viewing location of the content item that is presented in the first graphical user interface;
receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application;
detect, by the second application associated with the content management system, one or more portions of the change data correlating with the viewing location, wherein the one or more portions are separated based on corresponding editors or timestamps; and
cause display, in a second graphical user interface presented by the second application on the client device, of one or more separated portions of detailed changes based on the change data, wherein the detailed changes displayed are detailed markups of the change data that dynamically correlate with the viewing location of the content item that is presented in the first graphical user interface.

Applicant submits that the alleged combination of Rein, Wood, and Collins fail to disclose or render obvious:

cause display, in a second graphical user interface presented by the second application on the client device, of one or more separated portions of detailed changes based on the change data, wherein the detailed changes displayed are detailed markups of the change data ….

The Examiner refers Applicant to the discussion he made regarding similar amended subject matter in independent claims 1 and 17 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/
07/07/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177